Title: To John Adams from Edmé Jacques Genet, 9 July 1778
From: Genet, Edmé Jacques
To: Adams, John


     
      Honour’d Sir
      Vlles. july 9th. 1778
     
     Here inclos’d I have the honour to return you the letter you trusted me so obligingly.
     I’m in great impatience to get a printed copy of the Treaties. If you find it in the papers receiv’d by way of Brest, be So good as to Send it me, along with the other news you’ll think fit for publication. My Number 48 is ready, and I expect only the Treaties and such news as you are pleas’d to see publish’d.
     
      I’m with great respect Hond. Sir Your most humble and obedient Servant
      Genet
     
    